--------------------------------------------------------------------------------

Exhibit 10.1



PRIVATE PLACEMENT WARRANTS PURCHASE AGREEMENT
 
THIS PRIVATE PLACEMENT WARRANTS PURCHASE AGREEMENT (as it may from time to time
be amended and including all exhibits referenced herein, this “Agreement”),
dated as of May 20, 2020, is entered into by and between Longview Acquisition
Corp., a Delaware corporation (the “Company”), and Longview Investors LLC, a
Delaware limited liability company (the “Purchaser”).
 
WHEREAS, the Company intends to consummate an initial public offering of the
Company’s units (the “Public Offering”), each unit consisting of one share of
Class A common stock of the Company, par value $0.0001 per share (a “Share”),
and one-third of one redeemable warrant, each whole warrant entitling the holder
to purchase one Share at an exercise price of $11.50 per Share, as set forth in
the Company’s Registration Statements on Form S-1, filed with the U.S.
Securities and Exchange Commission (the “SEC”), File Nos. 333-237960 and
333-238546 (collectively, the “Registration Statement”), under the Securities
Act of 1933, as amended (the “Securities Act”).
 
WHEREAS, the Purchaser has agreed to purchase, at a price of $1.50 per warrant,
an aggregate of 6,133,333 warrants (and up to 6,853,333 warrants if the
underwriters in the Public Offering exercise their over-allotment option in
full) (the “Private Placement Warrants”), each Private Placement Warrant
entitling the holder to purchase one Share at an exercise price of $11.50 per
Share.
 
NOW THEREFORE, in consideration of the mutual promises contained in this
Agreement and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties to this Agreement hereby,
intending legally to be bound, agree as follows:
 
AGREEMENT
 
Section 1.          Authorization, Purchase and Sale; Terms of the Private
Placement Warrants.
 
A.          Authorization of the Private Placement Warrants. The Company has
duly authorized the issuance and sale of the Private Placement Warrants to the
Purchaser.
 
B.           Purchase and Sale of the Private Placement Warrants.
 
(i)        On the date of the consummation of the Public Offering or on such
earlier time and date as may be mutually agreed by the Purchaser and the Company
(the “IPO Closing Date”), the Company shall issue and sell to the Purchaser, and
the Purchaser shall purchase from the Company, 6,133,333 Private Placement
Warrants at a price of $1.50 per warrant for an aggregate purchase price of
$9,200,000 (the “Purchase Price”).  The Purchaser shall pay, at least one (1)
business day prior to the IPO Closing Date, the Purchase Price by wire transfer
of immediately available funds, to accounts designated by the Company, including
to the trust account (the “Trust Account”), at a financial institution to be
chosen by the Company, maintained by Continental Stock Transfer & Trust Company,
acting as trustee, in accordance with the Company’s wiring instructions.  On the
IPO Closing Date, subject to receipt of funds pursuant to the immediately prior
sentence, the Company, at its option, shall deliver a certificate evidencing the
Private Placement Warrants purchased on such date duly registered in the
Purchaser’s name to the Purchaser or effect such delivery in book-entry form.
 

--------------------------------------------------------------------------------

(ii)       On the date of the consummation of the closing of the over-allotment
option, if any, in connection with the Public Offering or on such earlier time
and date as may be mutually agreed by the Purchaser and the Company (an
“Over-allotment Closing Date,” and each Over-allotment Closing Date (if any) and
the IPO Closing Date, a “Closing Date”), the Company shall issue and sell to the
Purchaser, and the Purchaser shall purchase from the Company, up to 720,000
Private Placement Warrants (or, to the extent the over-allotment option is not
exercised in full, a lesser number of Private Placement Warrants in proportion
to the portion of the over-allotment option that is then exercised) at a price
of $1.50 per warrant for an aggregate purchase price of up to $1,080,000 (if the
over-allotment option is exercised in full) (the “Over-allotment Purchase
Price”).  The Purchaser shall pay the Over-allotment Purchase Price in
accordance with the Company’s wire instruction by wire transfer of immediately
available funds to the Company or the Trust Account (as set forth in the wire
instructions), at least one (1) business day prior to the applicable
Over-allotment Closing Date.  On each Over-allotment Closing Date, subject to
receipt of funds pursuant to the immediately prior sentence, the Company shall,
at its option, deliver a certificate evidencing the Private Placement Warrants
purchased on such date duly registered in the Purchaser’s name to the Purchaser
or effect such delivery in book-entry form.
 
C.          Terms of the Private Placement Warrants.
 
(i)        Each Private Placement Warrant shall have the terms set forth in a
Warrant Agreement to be entered into by the Company and a warrant agent in
connection with the Public Offering (the “Warrant Agreement”).
 
(ii)       On or prior to the IPO Closing Date, the Company and the Purchaser
shall enter into a registration rights agreement (the “Registration Rights
Agreement”) pursuant to which the Company will grant certain registration rights
to the Purchaser relating to the Private Placement Warrants and the Shares
underlying the Private Placement Warrants.
 
Section 2.          Representations and Warranties of the Company.
 
As a material inducement to the Purchaser to enter into this Agreement and
purchase the Private Placement Warrants, the Company hereby represents and
warrants to the Purchaser (which representations and warranties shall survive
each Closing Date) that:
 
A.           Incorporation and Corporate Power.  The Company is a corporation
duly incorporated, validly existing and in good standing under the laws of the
State of Delaware and is qualified to do business in every jurisdiction in which
the failure to so qualify would reasonably be expected to have a material
adverse effect on the financial condition, operating results or assets of the
Company.  The Company possesses all requisite corporate power and authority
necessary to carry out the transactions contemplated by this Agreement and the
Warrant Agreement.
 

--------------------------------------------------------------------------------

B.           Authorization; No Breach.
 
(i)        The execution, delivery and performance of this Agreement and the
Private Placement Warrants have been duly authorized by the Company as of each
Closing Date.  This Agreement constitutes the valid and binding obligation of
the Company, enforceable in accordance with its terms, subject to bankruptcy,
insolvency, fraudulent conveyance, reorganization, moratorium and other laws of
general applicability relating to or affecting creditors’ rights and to general
equitable principles (whether considered in a proceeding in equity or law). 
Upon issuance in accordance with, and payment pursuant to, the terms of the
Warrant Agreement and this Agreement, the Private Placement Warrants will
constitute valid and binding obligations of the Company, enforceable in
accordance with their terms as of the Closing Date.
 
(ii)       The execution and delivery by the Company of this Agreement and the
Private Placement Warrants, the issuance and sale of the Private Placement
Warrants, the issuance of the Shares upon exercise of the Private Placement
Warrants and the fulfillment of and compliance with the respective terms hereof
and thereof by the Company, do not and will not as of each Closing Date (a)
conflict with or result in a breach of the terms, conditions or provisions of,
(b) constitute a default under, (c) result in the creation of any lien, security
interest, charge or encumbrance upon the Company’s capital stock or assets
under, (d) result in a violation of, or (e) require any authorization, consent,
approval, exemption or other action by or notice or declaration to, or filing
with, any court or administrative or governmental body or agency pursuant to the
certificate of incorporation of the Company (in effect on the date hereof or as
may be amended prior to completion of the contemplated Public Offering) or any
material law, statute, rule or regulation to which the Company is subject, or
any agreement, order, judgment or decree to which the Company is subject, except
for any filings required after the date hereof under federal or state securities
laws.
 
C.          Title to Securities.  Upon issuance in accordance with, and payment
pursuant to, the terms hereof and the Warrant Agreement, the Shares issuable
upon exercise of the Private Placement Warrants will be duly and validly issued,
fully paid and nonassessable.  On the date of issuance of the Private Placement
Warrants, the shares issuable upon exercise of the Private Placement Warrants
shall have been reserved for issuance.  Upon issuance in accordance with, and
payment pursuant to, the terms hereof and the Warrant Agreement, the Purchaser
will have good title to the Private Placement Warrants purchased by it and the
Shares issuable upon exercise of such Private Placement Warrants, free and clear
of all liens, claims and encumbrances of any kind, other than (i) transfer
restrictions hereunder and under the other agreements contemplated hereby, (ii)
transfer restrictions under federal and state securities laws, and (iii) liens,
claims or encumbrances imposed due to the actions of the Purchaser.
 
D.          Governmental Consents.  No permit, consent, approval or
authorization of, or declaration to or filing with, any governmental authority
is required in connection with the execution, delivery and performance by the
Company of this Agreement or the consummation by the Company of any other
transactions contemplated hereby, except for applicable requirements of the
Securities Act.
 

--------------------------------------------------------------------------------

Section 3.          Representations and Warranties of the Purchaser.
 
As a material inducement to the Company to enter into this Agreement and issue
and sell the Private Placement Warrants to the Purchaser, the Purchaser hereby
represents and warrants to the Company (which representations and warranties
shall survive each Closing Date) that:


A.           Organization and Requisite Authority.  The Purchaser possesses all
requisite power and authority necessary to carry out the transactions
contemplated by this Agreement.
 
B.           Authorization; No Breach.
 
(i)        This Agreement constitutes a valid and binding obligation of the
Purchaser, enforceable in accordance with its terms, subject to bankruptcy,
insolvency, fraudulent conveyance, reorganization, moratorium and other laws of
general applicability relating to or affecting creditors’ rights and to general
equitable principles (whether considered in a proceeding in equity or law).
 
(ii)       The execution and delivery by the Purchaser of this Agreement and the
fulfillment of and compliance with the terms hereof by the Purchaser do not and
shall not as of each Closing Date (a) conflict with or result in a breach by the
Purchaser of the terms, conditions or provisions of, (b) constitute a default
under, (c) result in the creation of any lien, security interest, charge or
encumbrance upon the Purchaser’s equity or assets under, (d) result in a
violation of, or (e) require any authorization, consent, approval, exemption or
other action by or notice or declaration to, or filing with, any court or
administrative or governmental body or agency pursuant to the Purchaser’s
organizational documents in effect on the date hereof or as may be amended prior
to completion of the contemplated Public Offering, or any material law, statute,
rule or regulation to which the Purchaser is subject, or any agreement,
instrument, order, judgment or decree to which the Purchaser is subject, except
for any filings required after the date hereof under federal or state securities
laws.
 
C.           Investment Representations.
 
(i)        The Purchaser is acquiring the Private Placement Warrants and, upon
exercise of the Private Placement Warrants, the Shares issuable upon such
exercise (collectively, the “Securities”) for its own account, for investment
purposes only and not with a view towards, or for resale in connection with, any
public sale or distribution thereof.
 
(ii)       The Purchaser understands that the Securities are being offered and
will be sold to it in reliance on specific exemptions from the registration
requirements of the United States federal and state securities laws and that the
Company is relying upon the truth and accuracy of, and the Purchaser’s
compliance with, the representations and warranties of the Purchaser set forth
herein in order to determine the availability of such exemptions and the
eligibility of the Purchaser to acquire such Securities.
 
(iii)      The Purchaser did not decide to enter into this Agreement as a result
of any general solicitation or general advertising within the meaning of Rule
502(c) under the Securities Act.
 
(iv)      The Purchaser understands that no United States federal or state
agency or any other government or governmental agency has passed on or made any
recommendation or endorsement of the Securities or the fairness or suitability
of the investment in the Securities by the Purchaser nor have such authorities
passed upon or endorsed the merits of the offering of the Securities.
 

--------------------------------------------------------------------------------

(v)       The Purchaser understands that: (a) the Securities have not been and
are not being registered under the Securities Act or any state securities laws,
and may not be offered for sale, sold, assigned or transferred unless (1)
subsequently registered thereunder or (2) sold in reliance on an exemption
therefrom; (b) except as specifically set forth in the Registration Rights
Agreement, neither the Company nor any other person is under any obligation to
register the Securities under the Securities Act or any state securities laws or
to comply with the terms and conditions of any exemption thereunder; and (c)
Rule 144 adopted pursuant to the Securities Act will not be available for resale
transactions of Securities prior to a Business Combination and may not be
available for resale transactions of Securities after a Business Combination.
 
(vi)      The Purchaser has such knowledge and experience in financial and
business matters, knowledge of the high degree of risk associated with
investments in the securities of companies in the development stage such as the
Company, is capable of evaluating the merits and risks of an investment in the
Securities and is able to bear the economic risk of an investment in the
Securities in the amount contemplated hereunder for an indefinite period of
time.  The Purchaser has adequate means of providing for its current financial
needs and contingencies and will have no current or anticipated future needs for
liquidity which would be jeopardized by the investment in the Securities.  The
Purchaser can afford a complete loss of its investments in the Securities.
 
(vii)     The Purchaser understands that the Private Placement Warrants shall
bear the legend substantially in the form set forth in the Warrant Agreement.
 
Section 4.          Conditions of the Purchaser’s Obligations.
 
The obligations of the Purchaser to purchase and pay for the Private Placement
Warrants are subject to the fulfillment, on or before each Closing Date, of each
of the following conditions:
 
A.           Representations and Warranties.  The representations and warranties
of the Company contained in Section 2 shall be true and correct at and as of
such Closing Date as though then made.
 
B.           Performance.  The Company shall have performed and complied with
all agreements, obligations and conditions contained in this Agreement that are
required to be performed or complied with by it on or before such Closing Date.
 
C.           No Injunction.  No litigation, statute, rule, regulation, executive
order, decree, ruling or injunction shall have been enacted, entered,
promulgated or endorsed by or in any court or governmental authority of
competent jurisdiction or any self-regulatory organization having authority over
the matters contemplated hereby, which prohibits the consummation of any of the
transactions contemplated by this Agreement or the Warrant Agreement.
 

--------------------------------------------------------------------------------

D.          Warrant Agreement.  The Company shall have entered into the Warrant
Agreement on terms satisfactory to the Purchaser.
 
Section 5.          Conditions of the Company’s Obligations.
 
The obligations of the Company to the Purchaser under this Agreement are subject
to the fulfillment, on or before each Closing Date, of each of the following
conditions:
 
A.          Representations and Warranties.  The representations and warranties
of the Purchaser contained in Section 3 shall be true and correct at and as of
such Closing Date as though then made.
 
B.           Performance.  The Purchaser shall have performed and complied with
all agreements, obligations and conditions contained in this Agreement that are
required to be performed or complied with by the Purchaser on or before such
Closing Date.
 
C.           Corporate Consents.  The Company shall have obtained the consent of
its Board of Directors authorizing the execution, delivery and performance of
this Agreement and the Warrant Agreement and the issuance and sale of the
Private Placement Warrants hereunder.
 
D.          No Injunction.  No litigation, statute, rule, regulation, executive
order, decree, ruling or injunction shall have been enacted, entered,
promulgated or endorsed by or in any court or governmental authority of
competent jurisdiction or any self-regulatory organization having authority over
the matters contemplated hereby, which prohibits the consummation of any of the
transactions contemplated by this Agreement or the Warrant Agreement.
 
E.           Warrant Agreement.  The Company shall have entered into the Warrant
Agreement.
 
Section 6.          Definitions.
 
Terms used but not otherwise defined in this Agreement shall have the meaning
assigned to such terms in the Registration Statement.
 
Section 7.          Miscellaneous.
 
A.          Successors and Assigns.  Except as otherwise expressly provided
herein, all covenants and agreements contained in this Agreement by or on behalf
of any of the parties hereto shall bind and inure to the benefit of the
respective successors of the parties hereto whether so expressed or not. 
Notwithstanding the foregoing or anything to the contrary herein, the parties
may not assign this Agreement, other than assignments by the Purchaser to
affiliates thereof (including, without limitation one or more of its members).
 
B.           Severability.  Whenever possible, each provision of this Agreement
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement is held to be prohibited
by or invalid under applicable law, such provision shall be ineffective only to
the extent of such prohibition or invalidity, without invalidating the remainder
of this Agreement.
 

--------------------------------------------------------------------------------

C.           Counterparts.  This Agreement may be executed simultaneously in two
or more counterparts, none of which need contain the signatures of more than one
party, but all such counterparts taken together shall constitute one and the
same agreement.  Signatures to this Agreement transmitted via facsimile or
e-mail shall be valid and effective to bind the party so signing.
 
D.           Descriptive Headings; Interpretation.  The descriptive headings of
this Agreement are inserted for convenience only and do not constitute a
substantive part of this Agreement.  The use of the word “including” in this
Agreement shall be by way of example rather than by limitation.
 
E.           Governing Law.  This Agreement shall be deemed to be a contract
made under the laws of the State of New York and for all purposes shall be
construed in accordance with the internal laws of the State of New York, without
giving effect to conflicts of law principles that would result in the
application of the laws of another jurisdiction.
 
F.            Amendments.  This Agreement may not be amended, modified or waived
as to any particular provision, except by a written instrument executed by the
parties hereto.
 
[Signature page follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement.
 
 
COMPANY:
 
LONGVIEW ACQUISITION CORP.



 
By: /s/ Mark Horowitz


 
Name: Mark Horowitz

 
Title: Chief Financial Officer




 
PURCHASER:
 
LONGIVEW INVESTORS LLC



 
By: /s/ Larry Robbins


 
Name: Larry Robbins

 
Title: Managing Member







--------------------------------------------------------------------------------